AMENDMENT TO STOCK PURCHASE AGREEMENT

        FOR CONSIDERATION, the receipt and sufficiency of which is mutually
acknowledged, the Stock Purchase Agreement dated effective April 16, 2002 is
hereby amended and modified as follows:

        Article VIII, Section 8.01(b) is amended and revised to provide as
follows:

          “(b) By the Purchaser if the Closing shall not have occurred by May
20, 2002; . . . ” [no other change]


All other terms and conditions of the Agreement shall remain in full force and
effect.

Dated April 30, 2002.

        IN WITNESS WHEREOF, the Seller and the Purchaser have caused this
Agreement to be executed as of the date first written above by their respective
officers hereunto duly authorized.

WITNESS:                                                                    
                                                   SELLER

/s/__________________________                                                  
                                  LOUIS B. BREAUX

                                                                       
                                                                   /s/  Louis B.
Breaux                                                 
Name                                                                    
                                                                    Louis B.
Breaux

WITNESS:                                                                    
                                                   PURCHASER

                                                                   
                                                                        REPUBLIC
RESOURCES, INC.

/s/__________________________
                

                                                                       
                                                                   By:  Patrick
J. Duncan                                              
Name                                                                   
                                                                     Patrick J.
Duncan, President